On Rehearing.
En Banc.
LEAR, Judge.
This matter is a companion case with Southwest Louisiana Electric Membership *562Corporation v. Ursule Abshire Simon et al., La.App., 207 So.2d 546, involving the same issues and principles and utilizing in substance the same evidence.
In accord with the principles announced in Southwest Louisiana Electric Membership Corporation v. Ursule Abshire Simon et al., the judgment of the lower court was incorrect, and our original opinion is hereby ordered reinstated.
HOOD, J., dissent being of the opinion that the judgment of the district court is correct.